--·   ----   ----- --·- ---   --   --- ·- --------   -- - - - - - - - -------

                                                                                                                                                      /1[)             Cf2UJ             -OI,OZ 1C73
                        C•



                                                                                                                                                         I        J                    or  y
                                                                                                                                                                                               I
                                                                                                                                                                                                   l
                                                                                                                                                                                                       oi-·QiJ
                                                                                                                                                                                                          -~'
                        \"
                     Lou..RJ              or         C!ZtiVLu01d-l A-lfe-7l.ls                                     or       lEtt.}~
                     LA-P i1o t sn·r~o~J
                    i=?o . '60 -x \'2.3DB
                    AI.ASTi'J , 11:::--x-c:t~                                 101 n




                WeAi2- c:...t.£ l2.JL-                             >

                             -l          AM             LDr::JTACJ ~~c;                         '-f!t:J..A.rL df-'Fc.ct IDbA\{ -,D                                      IZ.eLi>UES-i
                             <

                 1:\SStSTtl:tJC£                        otJ            lEArZAfuJ5\ --;-Me                             ~£tl~                   C>F THE                       A-C!:JDvE
                  I\.AE!\Sfl6~JE/)                  CALi£,E                  uwvt&~.S.                         ·
                             '-i0u12_ A?::JSt~IP.NCf. w-1'11-1-                                           TJ-1 tS            MtJ ~"L t.-S                    Vlt2-etCIT~ Y
                 A PP f2£Lu:Y:1Ei'J ~
                                                                                                                                          .

                                                                                                                                  Sr;:--e_E
                                                                                                                                     ·    f?.
                                                                                                                                              I'{~
                                                                                                                                                  a.a PtA.ik!
                                                                                                                                 -JoE. LAS A. a'S ::it:: 16~ 3; o4
                                                                                                                                  gqq- l="f-.1, ta3Z C.0Ni'JD.Ji'1 UJJ~




                                                                                                                                                         RECEI-VED IN
                                                                                                                                                      COURT OF CRJMINAl APPEALS
                                                                                                                                                            OCT 22 2015
··----·--··-··--·-·--·----------------- ______ __ ___ __ _ __   _. __________ ______________________ .   ~--                                        ~lTJeUI R\PU~Ka,
                                                                                                                   _______________________________________  /UfRhil(6S~a \JUI!=Dg
                                                                                                                                                                         fr"UIJtat;JD~
                                                                                                                                                                                   If'
                                                                                                                                                                       ----·-···--------- ·------------- ----·-···--